DETAILED ACTION
Claims 1-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/3/2020 and 11/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 3-9, 11-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner notes that the 101 rejections would need to be resolved as well.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because the claims do not recite hardware and could qualify as software per se which is considered non-statutory see MPEP 2106.03. Examiner suggests including a hardware processor and hardware memory in the claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aziz et al. (WO 2011/139135 A1) [hereinafter “Aziz”] in view of Campagna et al. (CA 3004189 C) [hereinafter “Campagna”].

As per claim 1, Aziz teaches a system, comprising: a plurality of information handling systems (IHSs), each having a unique system information that uniquely identifies the HIS ([0034], when generating an EK certificate, the trusted platform information is required and sent to the CA, i.e. information identifying the underlying trusted platform which is associated with the vTPM identifier) and a trusted platform module (TPM) configured to store a private Endorsement Key (EK), an EK certificate containing a public EK, a public signing key and a private signing key ([0034], the vTPM like standard TPM’s stores a public/private EK key pair as well as signing keys see also [0032], vTPM certificate request is signed using a variant of the EK private key); and a first remote system configured to store an entitlement database for the plurality of IHSs, wherein for each IHS, the entitlement database associates the unique system information specified for the IHS with the EK certificate and the public signing key stored within the TPM of the HIS ([0008], [0011]-[0012] and [0024], secure storage used to 
	Aziz does not explicitly teach the system information is a unique system identifier that uniquely identifies the HIS. Campagna teaches the system information is a unique system identifier that uniquely identifies the HIS ([0025], identity key pair from the l-sys that can uniquely identify the device along with a dedicated TPM see [0033]) furthermore ([0026], each host gets an ID as well as possible virtual machine ID’s running on the host both tied to a dedicated TPM).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Aziz with the teachings of Campagna, the system information is a unique system identifier that uniquely identifies the HIS, to allow specific naming and sorting conventions that can be customized by an admin or user.

As per claim 2, Aziz and Campagna teaches the system as recited in claim 1, wherein the second remote system is configured to: receive a unique system identifier specified for the IHS along with the verification request (Aziz; [0009] and [0011], secure storage stores EK certificate associated with vTPM ID see [0020]); and retrieve the EK certificate and the public signing key associated with the unique system identifier from the entitlement database stored within the first remote system (Aziz; [0020], retrieving and signing EK certificate after verifying vTPM ID using a EK public key, i.e. public signing key) see also ([0034], when generating an EK certificate, the trusted platform information is required and sent to the CA, i.e. information identifying the underlying trusted platform which is associated with the vTPM identifier) see also ([0008], communication channels are secured, i.e. encrypted).

As per claim 10, Aziz teaches a method performed by an information handling system (IHS) to verify an identity of the IHS, the method comprising: generating and storing a plurality of keys within a trusted platform module (TPM) of the IHS, wherein the plurality of keys includes a public signing key ([0034], the vTPM like standard TPM’s stores a public/private EK key pair as well as signing keys see also [0032], vTPM certificate request is signed using a variant of the EK private key) and sending a verification request to verify the identity of the IHS, along with unique system information specified for the IHS, to a remote system ([0007], local CA verifying vTPM ID and the vTPM platform information); and communicating with the remote system to cryptographically verify the identity of the HIS ([0007], verification based on signed certificates which includes hashing and encryption keys).
	Aziz does not explicitly teach the system information is a unique system identifier that uniquely identifies the HIS. Campagna teaches the system information is a unique system identifier that uniquely identifies the HIS ([0025], identity key pair from the l-sys that can uniquely identify the device along with a dedicated TPM see [0033]) furthermore ([0026], each host gets an ID as well as possible virtual machine ID’s running on the host both tied to a dedicated TPM).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Aziz with the teachings of Campagna, the system information is a unique system identifier that uniquely identifies the HIS, to allow specific naming and sorting conventions that can be customized by an admin or user.

As per claim 16, the substance of the claimed invention is identical or substantially similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krahn et al. (US PGPUB No. 2017/0041147), Catherman et al. (US PGPUB No. 2005/0149733), Berdy et al. (US Patent No. 10,602,353), Pan et al. (TW 202105208 A), Jianhong et al. ("Protocol for Dynamic Component-Property Attestation in Trusted Computing", IEEE, doi: 10.1109/NSWCTC.2010.220, 2010, pp. 369-372), Liang et al. ("The remote attestation design based on the identity and attribute certificates", IEEE, doi: 10.1109/ICCWAMTIP.2014.7073419, 2014, pp. 325-330) and Wentao et al. ("Trusted remote attestation scheme based on property", IEEE, doi: 10.1109/ICCASM.2010.5619358, 2010, pp. V5-52-V5-57) all generally disclose the use of remote verification for devices using a TPM via public key certificates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179. The examiner can normally be reached Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        December 4, 2021